Case: 15-60332      Document: 00513552890         Page: 1    Date Filed: 06/17/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-60332
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 17, 2016
ALBA MENDOZA-CORTEZ,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner

v.

LORETTA LYNCH, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A094 797 971


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Alba Mendoza-Cortez, a native and citizen of El Salvador, petitions this
court for review of the decision of the Board of Immigration Appeals (BIA)
dismissing her appeal of the denial of her motion to reopen her removal
proceedings. She argues that the Immigration Judge (IJ) and the BIA erred in
relying on the Form I-213 to establish her removability because it was
inaccurate and that the IJ erred in accepting admissions from her because she


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60332     Document: 00513552890     Page: 2   Date Filed: 06/17/2016


                                  No. 15-60332

was an unaccompanied 17-year-old minor. She also asserts the IJ and BIA
erred in finding her motion was untimely and in failing to consider whether
she exercised due diligence in filing the motion.
      The Government moves for summary disposition, arguing that the BIA
did not abuse its discretion in denying Mendoza-Cortez’s motion because she
received proper notice of the removal proceedings and her motion to reopen
was untimely. She responded that the BIA abused its discretion when it found
that she received proper notice and that her motion was untimely and when it
failed to consider her argument that she exercised due diligence in filing the
motion.
      The BIA did not abuse its discretion in finding that Mendoza-Cortez was
properly served with the notice to appear. See Barrios-Cantarero v. Holder,
772 F.3d 1019, 1021 (5th Cir. 2014). The record reflects that Mendoza-Cortez
was personally served with the notice to appear, which included the date, time,
and place of the removal hearing and was also advised in Spanish of the
consequences of failure to appear at the hearing. Her argument that service
was not proper because she was 17 years of age at the time lacks merit. See
Lopez-Dubon v. Holder, 609 F.3d 642, 646 (5th Cir. 2010).
      Further, the BIA did not abuse its discretion in finding that her motion
to reopen was untimely. See Barrios-Cantarero, 772 F.3d at 1021. Under
8 U.S.C. § 1229a(b)(5)(C)(i), a motion to reopen based on extraordinary
circumstances must be filed within 180 days of the order of removal. Because
Mendoza-Cortez’s motion was filed over six years after the date of the removal
order, it was not timely filed. See § 1229a(b)(5)(C)(i).
      Even if the time period for filing a motion to reopen may be equitably
tolled, Mendoza-Cortez has not demonstrated that she would be entitled to
equitable tolling because she has not shown that she acted with due diligence.



                                        2
    Case: 15-60332    Document: 00513552890    Page: 3   Date Filed: 06/17/2016


                                No. 15-60332

Given that Mendoza-Cortez was personally served with the notice to appear
and was advised in Spanish of the consequences of failure to appear at the
hearing, her argument that she was unaware of the removal proceedings or
the removal order lacks merit.     Mendoza-Cortez has not shown that she
exercised due diligence in pursuing her rights or that an extraordinary
circumstance stood in her way and prevented her from filing a motion to
reopen.   See, e.g., Holland v. Florida, 560 U.S. 631, 649 (2010); Amali v.
Gonzales, 235 F. App’x 212, 213 (5th Cir. 2007).
      The motion for summary disposition is GRANTED, and the petition for
review is DENIED.




                                      3